Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, a new primary reference (JSR) is applied below which has a molecular weight within the amended claim range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over JSR Corporation (WO 2015/008626 a copy of which is attached, using applicant’s machine translation provided the IDS filed 2 February 2022, hereinafter “JSR”).
In regard to claims 1, 2 and 4, JSR. teach a binder composition for a secondary battery comprising a polymer A and a solvent (liquid medium C - paragraph [0034]), wherein the polymer A includes an amide group-containing monomer unit (such as (meth)acrylamide in an amount such as 40 mass% - see paragraphs [0040]) and a carboxylic acid ester-containing monomer unit including an alkyl chain having a carbon number of not less than 2 and not more than 9 (such as various meth acrylates), and content of the carboxylic acid ester-containing monomer unit in the polymer A is not less than 1 mass % and not more than 30 mass % (see paragraphs [0045]) wherein the polymer A has a weight average molecular weight of 300,000 to 6,000,000 (paragraph [0034]) which overlap the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).
In regard to claim 5, the binder comprises a polymer which either or both of an aliphatic conjugated diene monomer unit and an aromatic-containing monomer unit (paragraphs [0059-0061]). 
In regard to claims 6 and 7, JSR teach a slurry composition for a secondary battery comprising: the binder composition for a secondary battery according to claim 1; and non-conductive fine particles and an electrode active material (anode and cathode materials, paragraphs [0086-0101]). 
In regard to claims 8-10, JSR teach a secondary battery comprising a positive electrode, a negative electrode, a separator, and an electrolyte solution, wherein at least one of the positive electrode, the negative electrode, and the separator includes the functional layer formed using the slurry composition for a secondary battery according to the claims above (forming anode and cathode layers with slurries, paragraphs [0120-0134]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JSR Corporation as applied to claim 1 above, and further in view of Sonobe et al. (WO 2015/186363 using US Pub 2017/0062828 as an English equivalent, both cited in IDS).
JSR teach the binder composition as applied to claim 1, but does not disclose acid monomer as required by claim 3.  However, Sonobe et al. teach a similar binder composition for a secondary battery comprising a polymer A and a solvent, wherein the polymer A includes an amide group-containing monomer unit (compound B, such as acrylamide in an amount between 20-75 mass% - see paragraphs [0063-0069]) and a carboxylic acid ester-containing monomer unit including an alkyl chain having a carbon number of not less than 2 and not more than 9 (multifunctional compound C, such as methacrylate), and content of the carboxylic acid ester-containing monomer unit in the polymer A is not less than 1 mass % and not more than 20 mass % (see paragraphs [0073-0089]) and the desirability to include an acid functional group-containing monomer unit (such as methacrylic acid), and content of the acid functional group-containing monomer unit in the polymer A is not less than 20 mass % and not more than 75 mass % (paragraphs [0055-0062]) because such helps ensure polymerization proceeds homogenously (paragraph [0060]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an acid monomer in the content required by claim 3 in the binder composition of JSR as such ensures homogenous polymerization as taught by Sonobe et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s own work USP 8,460,749 is relevant to the claimed subject matter.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723